By the Court:
Without hearing the argument on the merits of this appeal, we are of opinion that it must be dismissed for the reason that an order setting aside a verdict in favor of the plaintiff, and granting a new trial, cannot be reviewed here on appeal. The motion for a new trial is addressed to the sound discretions of the justice before whom the trial was had. This is according to the common-law practice, and the act of Congress organizing this court has not changed the rule, except a case or bill of exceptions shall be settled in the usual manner. Brightly’s Dig., 177, sec. 8.
The appeal must, therefore, be dismissed and the case remanded to the circuit.